DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed 1/6/2021, has been entered. Claims 1, 3, 6-18, and 21-25 are pending with claims 2 and 4-5 being currently cancelled, claims 19-20 being previously cancelled, and claims 23-25 being currently added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 12-13 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkins et al. (US 20130316149).
Regarding claim 12: Atkins discloses a method of manufacturing a downhole cutting tool comprising successively depositing a volume of at least two materials in sequential layers using a deposition device to build a three dimensional body of the cutting tool having a gradient composition with at least two gradients in composition extending in different directions along the body, that each gradient comprises a progressively increasing or decreasing amount of a first material by percent composition, and successively sintering each layer to an adjacent layer of the sequential layers (Figs. 1, 2; [0020], [0022], [0027]). 
Regarding claim 13: Atkins discloses that successively depositing comprises depositing the at least two materials in a first layer on a substrate according to a first grid pattern, that the first layer has a first material composition pattern corresponding to the first grid pattern, depositing the at least two materials in multiple layers over the first layer, that each layer of the multiple layers has a sequential material composition pattern corresponding to sequential grid patterns, and that the first material composition pattern and the sequential material composition patterns form the gradient composition when deposited (see above; Atkins - [0020], [0022], [0027], [0091]-[0096]). 
Regarding claim 25: Atkins discloses that the first material comprises an erosion resistant material (Atkins - [0014], [0057). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. (US 20130316149) in view of Martin et al. (US 20080075618).
Atkins discloses the invention substantially as claimed and as discussed above.
Regarding claim 14: As discussed above, Atkins discloses a method of manufacturing a downhole cutting too (see above; Atkins - [0020], [0022], [0027], [0091]-[0096]). However, Atkins does not discuss some of the manufacturing detail and thus does not explicitly disclose modeling the cutting tool, dividing the cutting tool model into multiple planes, and mapping the material composition of one of the planes into the first grid pattern. Martin discloses a more detailed manufacturing method including the steps of modeling the cutting tool, dividing the cutting tool model into multiple planes, and mapping the material composition of one of the planes into the first grid pattern (abstr.; [0016]-[0017], [0034]-[0035], [0041], claim 1). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the method of Atkins so as to model the cutting tool, divide the cutting tool model into multiple planes, and map the material composition of . 
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. (US 20130316149) in view of Xu et al. (US 20180038167).
Atkins discloses the invention substantially as claimed and as discussed above. 
Regarding claim 15: Atkins discusses the background of 3D printing and the benefits as well as a method of depositing the materials (see above; Atkins - [0020], [0022], [0027], [0091]-[0096]). However, Atkins does not discuss some of the manufacturing detail and thus does not explicitly disclose that the deposition device comprises at least two feeders, each feeder feeding one of the at least two materials, and one of the at least two materials is a metallic binder material. Xu discloses that the deposition device comprises at least two feeders, each feeder feeding one of the at least two materials, and one of the at least two materials is a metallic binder material (Xu - Fig. 1; [0032], [0034], [0051, [0052], [0064]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the method of Atkins so that the deposition device comprises at least two feeders, each feeder feeding one of the at least two materials, and one of the at least two materials is a metallic binder material as taught by Xu. As Atkins broadly discloses the 3D manufacturing method and as Xu discloses more 
Regarding claim 24: Atkins, as modified by Xu, discloses that each layer of the multiple layers comprises a thickness between 0.002 to 0.020 inches (Xu - [0051]). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, J 05 USPQ 233. It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP §2144.05. 
Allowable Subject Matter
Claims 1, 3, 6-11, 18, and 21-23 are allowed.
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ arguments and amendments filed 1/6/2021 with respect to the rejections of claims 1-2, 4, and 12-15 have been fully considered and they are at least partially persuasive. The rejections and objections which have been overcome have not been repeated herein. 
Applicants argue that Atkins fails to disclose a cutting tool having a gradient composition with at least two gradients in composition extending in different directions 
It is noted that Atkins doers not use the exact same term (gradient) as recited in claim 12. However, the examiner finds that the disclosed different zones of different materials, varying the compositions of the materials, and having a transition zone between the first and second zones, clearly discloses the broadly claimed gradients.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Taras P Bemko/
Primary Examiner, Art Unit 3672
1/20/2021